                             Case 4:19-cv-00322-A Document 1-12 Filed 04/22/19                                                                                       Page 1 of 3 PageID 25

                                                                                          Cause Number 141-305850-19
                                                 LISA BIRON                                                                                                                    FEDERAL MEDICAL CENTER
                                                                                                                                     vs                                             ( II FMC") , ET AL


                                                                                                        OFFICER'S RETURN

         Received                this          Citation By Certified Mail                                    on       the 20th day of March, 2019                              at 2:00 PM                       and         executed                at
            US ATTORNEY 1100 COMMERCE ST 3RD FLR DALLAS TX 75242


          within the county of _ _ _ _ _ _ _ _ _ _ _ _ _ _ State of TX on the                                                                          26th day of March, 2019                                     by           mailing             to
          the within named _E""R"'I"'-N'-=N""EA'-"L"-'Y'----"C-"'OX,.,__ _ _ _ _ _ _ _ _ _ _ a true copy of this                                                    Citation By Certified Mail
          together with the accompanying copy of:
            CIVIL COMPLAINT FOR DAMAGES AND INJUNCTIVE AND DECLARATORY RELIEF




                                       Authorized Person/Constable/Sheriff: Thomas A. Wilder
                                                                                                               100 N CALHOUN
                                                                                                               FORT WORTH TX 76196-0402




          Fees$            75.00


          (Must be verified if served outside the State of Texas)
          State of _ _ _ _ _ _ _ _ _ County of _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                                                                                                         N
                                                                                                                                                                                                                                    C'\
          Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ before me this _ _ _ _ _ _ _ _ _ __
          to certify which witness my hand and seal of office




                                                                                                 County of Tarrant, State of Texas




                                                                                     SENDER: COMPLETE THIS SECTION
                                                                                     ■    Complete items 1, 2, and 3.
                                                                                     ■    Print your name and address on the reverse
                                                                                          so that we can return the card to you.
                                                                                     ■    Attach this card to the back of the mailplece,
                                                                                          or on the front if space permits.
                                                                                     1. Miele Addressed to:                                                            D. Is delivery address different from Item 1?
                                                                                                                                                                          If YES, enter delivery address below:
                                                                                                                                                                           ~
                                                                                                                                                                                \,~~•·1~· ..., :               .~.r-
                                                                                                                                                                                                                   ,-.,,n
                                                                                                                                                                                         ~ ....; ~:... "- , 1 ., t , ; r I
                                                                                                                                                                               ; ' '.~ .. .,,
                                                                                                                                                                           .,:1
                                                                                                     ERIN NEALY COX
                                                                                                   C/0 US ATTORNEY
                                                                                                                                                                           u -1..~        'i.   'i
                                                                                                                                                                                  1 ·:~rr~ ••.,, 0•.,-;

                                                                                                                                                                                                     1   .,J
                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                     :;-,-J
                                                                                                                                                                                                                0 " ..~ii   •
                                                                                                                                                                                                                                  : i··1'
                                                                                                                                                                                                                                ~.· •       -
                                                                                                                                                                                                                                                L
                                                                                             . 1100 COMMERCE ST, 3Ro FLR
                                                                                                    DALLAS, TX 75242


                                                                                           11111i1iif11f1if11ij1H11ii(11111~m 1111111
                                                                                                                                                                    3. Seryl~ JM,,                r
                                                                                                                                                                           0 Adul!'6igniitur9 ~, .._J
                                                                                                                                                                                                         ,
                                                                                                                                                                                                           ,                □ Priority Mall Express®
                                                                                                                                                                                                       I; '_-t ;. ! 1 ) ~ :1µ Registered Mall™

                                                                                                                                                                                                     ..:J 41
                                                                                                                                                                           0    ult Slgnatu~ . beliVltly-- ', -El Registered Mall Restricted
Illllll lllll lllll lllll lllll lllll lllll lllll lllll lllll lllll 11111111111111111 -       9590 9402 4268 8121 6797 45
                                                                                                                                                                             Certified Mall®U              / .:J              Delivery
                                                                                                                                                                           0 Certified Mall Restricted Delivery            O Return Receipt for
 *14130585019000010*                                                                                                                                                       O Collect on Delivery                              Merchandise
                                                                                  -2-.-Art-ic-le_N_u_m_be_r---(1i-ra-ns-~-e,-~,...ro-m_s_e_rv,...,ic_e_/a-,b_e..,.Q------1 □ Collect on Delivery Restricted Delivery D Signature Confirmation™
                                                                                                                                                                           O Insured Mall                                   D Signature Confirmation
                                                                                     7 0 15 3 4 3 O OOOO 8 b 3 □ 5 4 8 7                          /g~~~~n Restricted Delivery         Restricted Delivery
                                                                                     PS Form 3811, July 2015 PSN_7_53-,-0_-0_2--0-0-0--9-05_3_ _ _----......----------Do_m_e_st_lc-:R-e_tu_m_R:-ece--:i-pt-
          Case 4:19-cv-00322-A Document 1-12 Filed 04/22/19 Page 2 of 3 PageID 26
                                      THE STATE OF TEXAS                     ORIGINAL
                               DISTRICT COURT, TARRANT COUNTY

                                                              CITATION                         Cause No. 141-305850-19
                                          LISA BIRON
                                                                vs.
                                 FEDERAL MEDICAL CENTER ("FMC"}, ET AL

TO: ERIN NEALY COX
                                                         C/0 US ATTORNEY 1100 COMMERCE ST 3RD FLR DALLAS, TX 75242-




                                                                                                                         .......,
You said DEFENDANT are hereby commanded to appear by filing a written answer to the CIVIL COMPLAINT FOR DAMJ.GIES                   ANBI

INJUNCTIVE AND DECLARATORY RELIEF at or before 10 o•clock A.M. of the Monday next after the expira:t;j_o~~of 2~days:~·fter
                                                                                                            ' ' · .,,J   ---r        ., ....
the date of service hereof before the 141st District Court in and for Tarrant County, Texas, at th~~rth~ in~e ·
City of Fort Worth, Tarrant County, Texas said PLAINTIFF being                                         ;,:J:;>           ::0         :.::: -,1
                                                                                                       ~-c.n
                                                                                                       ,.-)
                                                                                                                         N
                                                                                                                          CP
                                                                                                                                     .... ,.•-
                                                                                                                                                     ~--
                                                                                                       -1>
LISA BIRON
                                                                                                       ,··1
                                                                                                       ,.
                                                                                                                   -
                                                                                                            ... •-·--
                                                                                                                                      c,iw'i
                                                                                                                                      c: ~-,
                                                                                                                                      c:
                                                                                                                                      _, .

Filed in said Court on      January 31st, 2019 Against
                                                                                                                           ..
                                                                                                                           .r::-
                                                                                                                           w
                                                                                                                                       ..,;.
                                                                                                                                       -·1
                                                                                                                                               ...
                                                                                                                                       ~
                                                                                                                           C)
FEDERAL MEDICAL CENTER ("FMC"), WARDEN JODY UPTON, LETICIA A ARMSTRONG, E DIXON, ERIN NEALY COX


For suit, said suit being numbered 141-305850-19 the nature of which demand is as shown on said
CIVIL COMPLAINT FOR DAMAGES AND INJUNCTIVE AND DECLARATORY RELIEF      a copy of which accompanies this citation.



                                                             PROSE


         Thomas A. Wilder            , Clerk                                                                                         the seal
of said Court, at office in the City of Fort Worth, this



NOTICE: You have been sued. You may employ an attorney. If you or your attorney do not                                                  the
clerk who issued this citation by 10:00 AM. on the Monday next following the expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you.
          Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                      OFFICER'S RETURN * 14130585019000010*
Received this Citation on the       day of _ _ _ _ _ _ _ _ _ _ _ _ _ , _ _ _ at _ _ _ o•clock _M; and executed at
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ within the county of _ _ _ _ _ _ _ _ , State of _ _ _ _ at _ _ _ _ o'clock _M
on the _ _ _ _ day of _ _ _ _ _ _ _ _ _ , _ _ _ by mailing to the within named _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


a true copy of this Citation together with the accompanying copy of CIVIL COMPLAINT FOR DAMAGES AND INJUNCTIVE AND
DECLARATORY RELIEF   having first endorsed on same the date of delivery.



                      Deputy/Constable/Sheriff:
county of _ _ _ _ _ _ _ _ _ _ _ _ _ _ State of                         By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Deputy
Fees$ _ _ __
State of                 County of                                 (Must be verified if served outside the State of Texas)
Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ before me this _ _ day of _ _ __
to certify which witness my hand and seal of office
(Seal)
                                               County of _ _ _ _ _ _ _ _ _ _ , State of _ _ _ _ _ _ _ _ __


                            0000
               CITATION

        Cause No. 141-305850-19                            7015                 343 □ □□□□ 863 □                                                           5487
                                                   n:           ~i g>"' -;}"'                                  ~~ii;:'"'
                                                   §'•          a!: :,
                                                                                               8s- □□□
                                                                                                   I;: I;: f;l ~ ~ (/)
  LISA BIRON                                       c,,:         !a:~             ,,           cg   ss~n~
                                                   nr:
                                                   ~·
                                                                ~!
                                                                Q.•
                                                                            '~
                                                                           --"'iii,"               <O          ;:
                                                                                                   ~ !if-~ & :o~ :o~ Cf       (1)
                                                   jl)i -6'i               (I\~                    ii 1! ~- ,,. ~-            (,?

                                                   ~i .-.:                  -   ~                  ~   a i ~ '!l. ~
             vs.                                   1:
                                                   ~.
                                                                ~:
                                                                "'
                                                                                 "'l'l,            m
                                                                                                   "' .a" ia "
                                                                                                             ~ i!!a. m
                                                                                                                     (/)
                                                                                   n               "t!j-~a8-,,.
                                                                                   !               !la,a.:l_~,,
                                                                                   '               il.  0 .!), ~
                                                                                                   C           g,             lil:"
  FEDERAL MEDICAL CENTER                                                                           t-.         j              j
  ("FMC"), ET AL                                      ....                                 ...-,- '<                        ~ g_
                                    .....             .....                            :           ~    ....   ,..   f,<t     ~        ..


                                    ,I>,
                                    ....              0
                                                      0               ~A                                                      %
                                                                                                                              ~             •' \
                                     '                n n              v                                                      ~                    -
           ISSUED                   ~go;,·/                                           1 ~,.
 This 20th day of March, 2019       ....
                                     , -f :x,
                                          m -!•l>                ~~~                  l~
                                                                 :,;,/ ::n, ( ~..6.:L.~17-•
                                                                                         ,_ * It
                                    lD X                                                      . ·- _._
                                    ~ ~~ ~~ -14:
        Thomas A. Wilder            0          -..J~             0~                                     K)                                         It·•
                                    ........   "-J..                                                    _....
                                    "O         u, -f        ~%.                                         C:.)                                       '·•:1
   Tarrant County District Clerk    r-         ,I>,       w ~                                           u:i          '8                            ,",n •
         100 N CALHOUN              S:         N                      \.
                                                                       =?--:'\ "                                                            /           @ "
                                    r1                    ,,~         '-'>:;                                   ~:r f"'                      ' ,.,_,,,
   FORT WORTH TX 76196-0402         ·S:                   5:i                                                        ;.

 By        LAUREN MELANSON Deputy                                                          ·-----
 PROSE
 Name: LISA BIRON

 Address: FCI WASECA
                                                                                                                                                                                          Case 4:19-cv-00322-A Document 1-12 Filed 04/22/19




      PO BOX 1731
      WASECA, MN 56093

      CIVIL LAW

                                                                                                                                   ~-i ~~ .~17 J ~L ~: ;;: .: J_ ,~.
                                                                                                                              ·~:J Jr!-~t i l.*1 •\ 1            • ·; i·:.L
11~111111~1111111~m1
*14130585019000010*
                                                                                                                              0£ :~ Hd 82 HVH 610l
                                                                                                                                                                                          Page 3 of 3 PageID 27




                                                                                                                                                        r .....-., t ~~'..J~. I\ f•,.:1
ORIGINAL                                                                                                                          I\
                                                                                                                                      'l''              ~}J J.t·; V U(J V
                                                                                                                                                       0::1-11.:1
